Citation Nr: 0211292	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  91-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ernest C. Baynard, III, 
Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from November 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1990 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, which determined 
that new and material evidence sufficient to reopen the 
veteran's previously-denied claim for service connection for 
an acquired psychiatric disorder had not been submitted, and 
denied his claim.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in January 
1994 and in August 1995, it was remanded to the M&ROC for 
further development, which has been accomplished.  The Board 
further notes that when the veteran's claim was again before 
the Board in January 2001, the Board reopened the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and then remanded the claim to the 
M&ROC for further development, which has since been 
accomplished.  As the veteran's claim has already been 
reopened by the Board, this decision shall address directly 
the merits of the veteran's claim, as is reflected by the 
phrasing of the issue on appeal on the cover page of this 
decision.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains no evidence which 
indicates that the veteran has ever been diagnosed with PTSD.

3.  Personality disorders are considered by VA to be 
constitutional or developmental abnormalities, and as such 
are not service-connectable disabilities under the law. 

4.  The December 1992 VA examiner's opinion which found that 
the veteran's schizophrenia was related to his military 
service was not based on a review of the record, but rather 
was based on a historical account from the veteran which is 
not supported by the evidence of record.

5.  The May 2002 VA examiner's opinion which found that the 
veteran's schizophrenia was not related to his military 
service was based on a review of the veteran's claims file, 
including his service medical records and post-service VA 
inpatient and outpatient records.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.159).

In addition, while this matter was pending before the Board, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

The Board concludes that VA's redefined duty to assist has 
been fulfilled to the extent practicable in this case.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his service connection claim, as well 
as notice of the specific legal criteria necessary to 
substantiate his claim.  The Board concludes that discussions 
as contained in the initial rating decision dated in June 
1990, in the statement of the case (SOC) issued in January 
1991, in the various supplemental statements of the case 
(SSOCs), in the Board remands dated in January 1994 and in 
August 1995, in the Board decision and remand dated in 
January 2001, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Further, in lengthy letters to the veteran dated in May 2001 
and June 2002, the M&ROC provided the veteran with detailed 
information about the new rights provided under the VCAA.  
The M&ROC described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds that such documents are 
in compliance with the VA's revised notice requirements.  The 
veteran and his attorney further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate the 
veteran's claim.  As the M&ROC has completely developed the 
record, the requirement that the M&ROC explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable, all 
relevant facts have been properly developed with respect to 
the veteran's service connection claim, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained during the course of this 
exhaustive appeal.  The evidence of record includes the 
veteran's service medical records, post-service VA inpatient 
and outpatient treatment notes, multiple VA examination 
reports, including psychiatric examinations, a recent medical 
opinion from a VA psychiatrist regarding the claimed link 
between the veteran's current psychiatric disorder and his 
military service, and numerous personal statements made by 
the veteran in support of his claim.  

In response to the Board's January 2001 remand, the M&ROC 
also requested that the veteran provide the names and 
addresses of any and all VA and private providers of medical 
care, and, upon receipt of this information, requested all 
such records from the sources identified.  The M&ROC also 
contacted the National Personnel Records Center to request 
copies of all service medical records, and advised the 
veteran of their response.  The M&ROC has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  

The Board is unaware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made all reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under precedent case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran's claim for service connection for an acquired 
psychiatric disorder was originally denied by the M&ROC in 
November 1983 and was again denied in September 1988.  The 
veteran did file a timely appeal to the September 1988 
denial, which became final.  In a rating decision dated in 
June 1990, the M&ROC determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a nervous condition, and again 
denied his claim.  The veteran appealed this denial to the 
Board.  The M&ROC also issued a rating decision in December 
1990 which denied the veteran's claim for service connection 
for PTSD, which the M&ROC subsequently combined with the 
issue of service connection for a nervous condition.  During 
the lengthy appeal period, which included two Board remands 
in January 1994 and August 1995, the June 1990 rating 
decision was confirmed by the M&ROC several times.  In a 
decision dated in August 1996, the Board affirmed the M&ROC's 
denial of the veteran's request to reopen the claim.

The veteran appealed the August 1996 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 1998, the parties filed a Joint Motion asking the 
Court to sever the issue of entitlement to service connection 
for PTSD from the other appealed issues and to remand that 
issue.  The Court ordered that action in the same month.  On 
remand from the Court, the Board remanded the issue of 
entitlement to service connection for PTSD to the M&ROC.  The 
M&ROC adjudicated that claim, and the veteran submitted a 
timely substantive appeal after a statement of the case was 
issued. 

The veteran requested a hearing before the Board regarding 
his claim of entitlement to service connection for PTSD.  The 
requested hearing was scheduled in June 2000.  In June 2000, 
the veteran requested that the hearing be rescheduled, and 
the hearing was rescheduled for August 2000.  38 C.F.R. 
§ 20.702 (2001).  In September 2000, after the veteran had 
failed to appear at the hearing scheduled in August, the 
veteran asked that his hearing be rescheduled, as unforeseen 
circumstances had prevented him from arranging transportation 
to Washington, D.C., for his hearing.  38 C.F.R. § 20.702(c).  
The unidentified unforeseen circumstances were found not to 
constitute good cause for a second request to reschedule a 
Board hearing, and the request to reschedule was denied.  
38 C.F.R. § 20.702(d).  The veteran has been afforded his 
right to a hearing before the Board, and the claim of 
entitlement to service connection for PTSD is before the 
Board for appellate review.

By a decision issued in June 1999, with entry of judgment in 
July 1999, the Court vacated the portion of the August 1996 
Board decision which denied a request to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Court found that it was not clear that the new 
evidence of record failed to establish a well-grounded claim.  
The issue was remanded to the Board for readjudication 
consistent with the current law.  

In its decision dated in January 2001, the Board determined 
that the evidence which had been submitted by the veteran 
since the time of the M&ROC's final denial of his claim for 
service connection for an acquired psychiatric disorder in 
September 1988 was new and material, and reopened the 
veteran's claim.  In making this determination, the Board 
specifically noted several new reports of VA hospital 
admissions reflected that the veteran had been diagnosed as 
having schizophrenia, which had not been diagnosed at the 
time of the prior final decision.  In addition, the Board 
noted that a VA medical opinion dated in December 1992 linked 
the veteran's diagnosis of chronic, paranoid schizophrenia to 
a nervous condition the veteran reported he had been treated 
for in service.  

Having reopened the veteran's claim, the Board determined 
that a remand was required prior to evaluating the merits of 
the veteran's claim for service connection for an acquired 
psychiatric disorder.  In so doing, the Board again 
consolidated the veteran's claim for service connection PTSD 
with his newly-reopened claim for service connection for an 
acquired psychiatric disorder.  

The Board's remand instructed the M&ROC to take several 
additional actions.  First, the M&ROC was asked to request 
that the veteran identify the dates and sources of VA and any 
non-VA providers of medical care who had treated him for a 
psychiatric disorder since 1994.  Therefore, in May 2001 the 
M&ROC sent a letter to the veteran requesting this 
information from the veteran.  In a response received in 
September 2001, the veteran indicated that he had been 
treated at the Kansas City, Missouri VA Medical Center (VAMC) 
from January to June 1978, at the Leavenworth, Kansas VAMC 
from 1985 to 1992, at the Tulsa, Oklahoma VAMC from 1982 to 
1985, and at the San Diego, California VAMC in 1974 to 1976.  

In a Deferred Rating Decision dated in February 2002, the 
M&ROC indicated that it had reviewed all of the VA records 
already contained in the veteran's claims file, and found 
that the records from the Kansas City, Missouri VAMC reported 
by the veteran had already been associated with the veteran's 
claims file.  The records referenced by the veteran from the 
other three VAMCs, however, were not found in the veteran's 
claims file.  Therefore, the referenced records from the 
VAMCs in Leavenworth, Tulsa and San Diego were requested by 
the M&ROC in February 2002.  A response from the San Diego 
VAMC dated in March 2002 indicated that they made a thorough 
search of their files and were unable to find any such 
records.  No responses from the Leavenworth or Tulsa VAMCs 
are of record.  However, the Board notes that the Board's 
January 2001 remand only required that the M&ROC request that 
the veteran identify the dates and sources of VA and any non-
VA providers of medical care who had treated him for a 
psychiatric disorder since 1994, and attempt to procure any 
such records.  As the treatment indicated by the veteran was 
all prior to that year, the Board finds that the M&ROC has 
complied with this portion of the Board's remand.

Second, the Board asked the M&ROC to again request the 
veteran's service medical records from the National Personnel 
Records Center (NPRC), to particularly include any clinical 
records reflecting psychiatric assessment or treatment.  This 
information was requested by the M&ROC in August 2001.  In a 
response from the NPRC dated in January 2002, the NPRC 
indicated that they could not search for such records without 
information regarding the location where the veteran was 
treated.

Third, the M&ROC was instructed to notify the veteran of the 
results of such requests for records, and to advise him of 
alternative types of evidence which might assist him in 
establishing his mental status in service or proximate to 
service, at to support his claim for service connection for 
PTSD.  The M&ROC provided the results of their requests to 
the veteran in a letter dated in February 2002.  
Specifically, the M&ROC indicated that they had requested 
copies of treatment records from the VAMCs in Leavenworth, 
Tulsa, and San Diego, and also requested that the veteran 
provided copies of any such records that he possessed.  The 
M&ROC also informed the veteran that they had requested that 
the NPRC search for any and all clinical records reflecting 
psychiatric assessment or treatment, but that the NPRC had 
responded that they were unable to search on where the 
veteran was treated without information on the location.  The 
M&ROC informed the veteran that he could initiate his own 
search for such records.  Finally, the M&ROC provided 
information on alternative types of evidence which could 
assist the veteran in establishing his claim including 
employment examination reports or education examination 
reports or records.  To date, no such alternative evidence 
has been received from the veteran.

Finally, the M&ROC was requested to schedule the veteran for 
a VA psychiatric examination.  The M&ROC was instructed to 
provide the veteran's claims file to the examiner for his or 
her review, and then to request medical opinions regarding 1) 
the proper diagnostic formulation for the veteran's 
psychiatric disorder(s), and 2) whether it was at least as 
likely as not that any currently diagnosed psychiatric 
disorder was related to service.  

In response, the veteran underwent a VA psychiatric 
examination in May 2002.  At that time, the examiner noted 
that the veteran's entire claims file, including his DD Form 
214 and medical records from the Leavenworth VAMC had been 
reviewed in preparing the report.  Following a mental status 
examination, the examiner provided an Axis I diagnosis of 
"Schizophrenia, paranoid type, chronic, marginally 
compensated."  He further stated in the diagnostic 
formulation that "It is not related to his service 
experience.  The 'nervous condition' that he reportedly had 
while in the service appears to be a reference to what is 
noted in active duty files as confusional episode related to 
head trauma and intoxication."  The examiner further 
commented that the veteran did not present with the typical 
signs and symptoms of PTSD to support a diagnosis of PTSD per 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

In reviewing the veteran's claims file, the Board has found 
only one other item of medical evidence which directly 
addressed the alleged nexus, or link, between the veteran's 
current psychiatric problems and his military service, i.e., 
the report of a VA psychiatric examination dated in December 
1992.  At that time, the examiner specifically noted that the 
veteran's claims file was not available for his review.  The 
veteran reported that he had received a head injury in a 
fight at a friend's house in 1976, at which time he was 
knocked unconscious.  He was taken to a hospital in an 
incoherent and lethargic state.  He reported that he was then 
placed in a correctional custodial unit to get some 
psychiatric help.  He indicated that during that time, he was 
depressed and had paranoid thoughts, but was vague about his 
symptoms.  He stated that he may have been hallucinating at 
that time, but he was not certain.  He indicated that a 
definite diagnosis of schizophrenia was made in 1978 at the 
Kansas City VAMC, and that he had been in and out of 
inpatient and outpatient programs at VA facilities in Tulsa, 
Oklahoma, Leavenworth, Kansas, and Kansas City, Missouri ever 
since.  He admitted that he had been overusing alcohol in 
1978, but did not believe that it was ever a major problem 
and did not feel that it was the cause of his hallucinations 
at that time.  Following a mental status examination, the 
examiner rendered a diagnosis of chronic paranoid 
schizophrenia.  This examiner then opined as follows:

This [chronic paranoid schizophrenia] is 
related to his initial nervous condition 
for which he was treated in the U.S. Navy 
in 1976.  He was having hallucinations 
then, which I believe were caused by his 
schizophrenia.  There apparently has also 
been a history of alcohol abuse, but this 
is somewhat vague, and he does not admit 
to this.  Perhaps his C [claims] file 
would bring some of this evidence out. 

The Board finds that this medical opinion is of little 
probative value, since it is based entirely on a historical 
account by the veteran which is not supported by the 
evidence.  Service medical records dated in July 1976 do 
confirm that the veteran suffered a blow to the head, 
possibly by a bottle, during an altercation while he was 
intoxicated.  The provisional diagnoses rendered after 
treatment included head trauma, intoxication, a forehead 
laceration, and lethargy secondary to either the head trauma 
or the intoxication.  However, there are no complaints or 
findings of either hallucinations or paranoia at that time, 
or at any other time in service.  The veteran's Report of 
Discharge, Release from Active Duty, or Death, and 
accompanying documentation show that he received a general 
discharge under honorable conditions in August 1976 due to 
substandard personal behavior which reflected discredit upon 
the service or adversely affected performance of duties, 
including continual indebtedness and marginal performance.  
No mention of any psychiatric difficulties was made.

A VA hospital summary from the Kansas City, Missouri VAMC 
indicates that the veteran was hospitalized from January 1978 
to May 1978 for complaints of hallucinations.  However, 
contrary to the veteran's report that "a definite diagnosis 
of schizophrenia was made in 1978 at the Kansas City VAMC," 
the relevant final diagnosis was of hallucinations, possibly 
secondary to alcoholism, probably secondary to paranoid 
schizophrenia.

A subsequent VA psychiatric examination in April 1988, 
however, did not find evidence of schizophrenia, and 
determined that the veteran's hallucinations in 1978 were 
indeed due to alcohol abuse.  At that time, the veteran gave 
a history of excessive use of alcohol since 1975 or 1976, and 
reported the incident in which he got into a fight while 
drunk, resulting in a blow to the head and concussion.  
Following a detailed review of the veteran's history and his 
claims file, the examiner diagnosed chronic alcoholism, a 
mixed personality disorder (inadequate, passive aggressive, 
passive dependent), and affective disorder, dysthymic 
disorder (neurotic depression).  In an addendum to this 
report, the examiner commented as follows:

I have just been given the C-file of [the 
veteran].  A psychiatric evaluation in 
September, 1983, gave a history of 
various head injuries as a result of 
altercations.  A diagnosis was made then 
of inadequate personality disorder.  
There was a history of a splenectomy and 
a cholecystectomy.  He was hospitalized 
from 1/31/78 through 5/3/78 for 
hallucinations, possibly secondary to 
alcoholism, but schizophrenia needed to 
be ruled out.  He had hereditary 
siderocytosis, cholecystitis, and 
cholelithiasis.  On 4/21/78, he underwent 
cholecystectomy and a splenectomy.  He 
gave a record of a drinking problem 
beginning back in 1975.  A diagnosis of 
schizophrenia was never definitively 
made, so the hallucinations were 
apparently secondary to alcoholism.

(emphasis added).  Beginning in 1990, the veteran's claims 
file contains numerous diagnoses of psychiatric disorders, 
including alcohol abuse, chronic paranoid schizophrenia, 
mixed personality disorder, borderline personality disorder, 
paranoid personality disorder, inadequate personality 
disorder and dysthymic disorder.  However, none of these 
diagnoses was related by examiners to the veteran's military 
service.

Thus, although the December 1992 VA report relates the 
veteran's schizophrenia to symptoms the veteran was 
reportedly treated for while in service, the opinion is based 
entirely on a history related by the veteran and can be no 
better than the facts alleged by him.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
A rejection of the factual predicate necessarily involves a 
rejection of the etiological opinion based on that predicate.  
As the foregoing discussion indicates, the medical evidence 
in the veteran's claims file is devoid of any indication that 
the veteran experienced hallucinations or paranoia while in 
service, much less that he received treatment for these 
symptoms.  In addition, it does not confirm that "a definite 
diagnosis of schizophrenia was made in 1978 at the Kansas 
City VAMC."  Rather, it reveals that a possible diagnosis of 
this disorder was reported, and was subsequently medically 
determined not to be warranted.  

Furthermore, the veteran reportedly did not admit to any 
history of alcohol abuse at the time of examination in 
December 1992, whereas the claims file is replete with 
diagnoses of alcohol abuse since 1975, and evidence of 
multiple periods of hospitalization for related treatment.  
The veteran stated that he did not believe that his alcohol 
use was ever a major problem and did not feel that it was the 
cause of his hallucinations in 1978, whereas the examiner who 
treated the veteran in 1978 listed this as a possible cause, 
and the doctor who examined the veteran in April 1988 
determined that alcoholism was indeed the cause.  Therefore, 
the etiological relationship between the symptoms allegedly 
experienced while in service and the veteran's schizophrenia, 
first diagnosed some 14 years later, may be characterized as 
a general conclusion based on a history furnished by the 
veteran that is unsupported by clinical evidence and which, 
in addition, does not account for the possible effects of any 
post-service events.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).

The Board also notes that to the extent that the veteran is 
attempting to establish service connection for a personality 
disorder, such disorders, as noted at the time of previous 
M&ROC and Board decisions, are considered by VA to be 
constitutional or developmental abnormalities, and as such 
are not service-connectable disabilities under the law.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2001); Winn v. Brown, 8 
Vet. App. 510, 516 (1996) (holding that 38 C.F.R. § 3.303(c), 
as it pertains to personality disorder, is a valid 
regulation).

In addition, the veteran's claims file contains no medical 
evidence that the veteran has ever been diagnosed with PTSD.  
On the contrary, the most recent VA psychiatric examination 
in May 2002 specifically indicated that the veteran did not 
meet the criteria for such a diagnosis.

Finally, the only medical statement relating the veteran's 
schizophrenia to his military service is the December 1992 VA 
examiner's opinion, which, for the reasons discussed, is of 
little or no probative value.  The Board has not identified 
any other medical opinions which relate the veteran's 
schizophrenia to his military service.  On the contrary, the 
examiner who conducted the May 2002 VA psychiatric 
examination concluded that the veteran's chronic paranoid 
schizophrenia was "not related to his service experience."

The Board has considered the veteran's contentions, to the 
effect that he currently has schizophrenia and PTSD which are 
related to his active duty military service.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  Because the veteran is not a 
medical expert, however, he is not qualified to express an 
opinion regarding his current psychiatric diagnoses, or the 
medical causation of his disabilities.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
The veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that he currently has schizophrenia and PTSD which 
are related to his military experience cannot be accepted as 
competent evidence.

Thus, after review and consideration of the record, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for an acquired psychiatric 
disorder, to include PTSD.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

